Citation Nr: 0617269	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-09 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, to include as a residual of head trauma.

2.  Entitlement to an initial compensable evaluation for 
bilateral great toenail fungal infection with left toenail 
avulsion.

3.  Entitlement to an initial compensable evaluation for the 
residuals of left bunionectomy.

4.  Entitlement to an increased rating for status-post right 
hip fracture with pinning, currently evaluated as 
noncompensable, including entitlement to a rating higher than 
20 percent prior to February 18, 1999.

5.  Entitlement to an increased rating for the residuals of 
the removal of a right axillary tumor, currently evaluated as 
10 percent disabling, including entitlement to a rating 
higher than 20 percent prior to March 26, 1999.

6.  Whether a reduction in rating from 20 percent to 
noncompensable, effective February 18, 1999, for status-post 
right hip fracture with pinning was warranted.

7.  Whether a reduction in rating from 20 percent to 10 
percent, effective March 26, 1999, for the residuals of the 
removal of a right axillary tumor was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from February 1990 to 
January 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  This appeal has been pending for approximately nine 
years and has a very complicated procedural history.  The 
issues have been recharacterized as set forth on the title 
page of this decision in order to more accurately reflect the 
status of each issue on appeal and to better assist this 
veteran in navigating the appeals process.

In a November 1997 rating decision, the RO denied entitlement 
to service connection for a headache disorder as not well-
grounded.  The service medical records show that the veteran 
experienced a head injury during service and that she was 
treated on a number of occasions for headaches.  She was not 
diagnosed as having a headache disorder during service, but 
continues to have complaints of headaches that she relates to 
the in-service head injury.  The veteran has been granted 
service connection for a left eyebrow laceration due to head 
injury, but has not been afforded a VA examination to 
determine if headaches are also residuals of the injury.  The 
Board finds that the veteran is entitled to such an 
examination under 38 C.F.R. § 3.159(c)(4).

In a September 1998 rating decision, the RO continued a 20 
percent rating for residuals of the veteran's right hip 
fracture, continued a 20 percent rating for the residuals of 
the removal of a right axillary tumor, and continued a 
noncompensable rating for a left toenail disability.  The 
ratings had been in effect since February 1994, and the 
veteran had requested an increase in ratings in February 
1997.  

The veteran appealed the September 1998 rating decision and 
underwent VA examinations in February and March 1999.  In a 
May 1999 rating decision, the RO reduced the 20 percent 
rating for the veteran's right hip fracture to 
noncompensable, effective the date of the February 1999 VA 
examination; reduced the 20 percent rating for the veteran's 
tumor removal residuals to 10 percent, effective the date of 
the March 1999 VA examination; and, granted service 
connection for a right great toenail disorder and residuals 
of a left bunionectomy, assigning a noncompensable rating for 
the consolidated disability of bilateral great toe fungal 
infection and a separate noncompensable rating for the left 
bunionectomy.  The veteran expressed disagreement with the 
assignment of all ratings, including the reduction in 
ratings.  Unfortunately, throughout this appeal, the RO has 
not addressed the propriety of the reductions nor has the 
veteran been afforded additional VA examinations to determine 
the nature and severity of her various service-connected foot 
disabilities.  Interestingly, she was recently awarded a 
separate noncompensable rating for right leg-length 
discrepancy, something that was found to no longer exist in 
1999 when the rating for her right hip fracture was reduced 
to noncompensable.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board finds that the medical evidence is insufficient 
upon which to properly evaluate the veteran's disabilities.  
She has participated in treatment over the years and 
treatment records dated through 2002 are of record.  She has 
not, however, undergone VA examination to provide specific 
findings necessary for evaluation under the pertinent 
diagnostic codes since 1999, basically seven years ago.  
Although those examinations may be considered to determine 
the propriety of evaluations in 1999, they are of no use in 
determining current disability.  Thus, in order to properly 
evaluate the issues of entitlement to increased ratings and 
to ensure that the issues of entitlement to higher initial 
ratings for the disabilities for which service connection was 
granted in the May 1999 rating decision are properly 
evaluated, this matter must be remanded for development of 
the medical record.

Upon remand, the veteran should be provided all appropriate 
notices required under the Veterans Claims Assistance Act of 
2000 (VCAA) and given the opportunity to respond.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  All 
necessary development necessary to comply with the VCAA must 
also be performed.

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide the veteran proper VCAA 
notice pursuant to Dingess.  Perform any 
and all necessary development as a result 
of her response.

2.  Obtain all current treatment records 
and associate them with the claims 
folder.

3.  After all treatment records have been 
associated with the veteran's claims 
folder, schedule her for appropriate 
examination(s) to determine the nature 
and severity of her foot, hip, and arm 
scarring complaints.  The examiner(s) 
should be provided with the veteran's 
claims folder.  The examiner(s) should 
report specifics as to functional 
limitation caused by disabilities.

(a)  The examiner of the veteran's feet 
should state whether her disability has 
increased since she initially submitted 
her claim in February 1997.  If an 
increase in symptomatology is found, the 
examiner should specifically report 
his/her findings, noting limitation of 
each foot.  The examiner should make 
specific findings as to fungus, loss of 
toenails, and pain due to bunionectomy 
and toenail disability.  All opinions 
expressed must be supported by complete 
rationale.

(b)  The examiner of the veteran's right 
hip should state whether her disability 
has increased, decreased or stayed the 
same since she initially submitted her 
claim in February 1997.  The examiner 
should specifically comment on the 
records dated prior to and during 1999 
which reflect a healed right hip 
fracture.  All current findings should be 
reported, including any leg-length 
discrepancy and limited functioning due 
to pain.  All opinions expressed must be 
supported by complete rationale.

(c)  The examiner of the veteran's tumor 
removal scarring should state whether her 
disability has increased, decreased or 
stayed the same since she initially 
submitted her claim in February 1997.  
The examiner should report all current 
findings, including whether the veteran's 
scarring is tender and painful.  All 
opinions expressed must be supported by 
complete rationale.

4.  After all treatment records have been 
associated with the veteran's claims 
folder, schedule her for a neurologic 
examination to determine the nature and 
etiology of her complaints of headaches.  
The examiner should review all pertinent 
medical evidence, including service 
medical records and psychiatric 
evaluations.  The examiner should perform 
all necessary testing, render all 
appropriate diagnoses, and specifically 
comment on whether the veteran's 
complaints are associated with a 
diagnosed psychiatric disorder.  The 
examiner should state whether it is at 
least as likely as not that any diagnosed 
disorder is a result of service, 
including as a result of the documented 
in-service head injury.  All opinions 
expressed must be supported by complete 
rationale.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and the issues as set forth on 
the title page of this decision should be 
consider.  Specific findings as to the 
propriety of rating reductions and the 
effective dates for all awards should be 
made with governing law and regulations 
provided to the veteran.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


